                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DARRYL SYLVESTER JACKSON, )
    Petitioner,             )                Civil Action No. 7:19-cv-00006
                            )
v.                          )                MEMORANDUM OPINION
                            )
HAROLD W. CLARKE, Director, )                By: Norman K. Moon
    Respondent.             )                Senior United States District Judge

       Petitioner Darryl Sylvester Jackson, a Virginia inmate, by counsel, filed a petition for writ

of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the validity of his confinement

following a judgment rendered by the City of Winchester Circuit Court. In that judgment, he was

sentenced to 15 years, with one year suspended, for the following convictions: robbery, conspiracy

to commit robbery, use of a firearm in the commission of robbery, and possession of a firearm by

a convicted felon.

       In his petition, Jackson asserts seven claims for ineffective assistance of trial counsel.

Respondent has filed a motion to dismiss Jackson’s § 2254 petition, and Jackson, by counsel, has

responded, making the matter ripe for disposition.

       Claim 1 was raised and addressed in Jackson’s state habeas proceeding, but the remainder

of his claims were not. At the time Jackson filed his state habeas petition, he was not represented

by counsel. After the state statute of limitations had run, the Supreme Court of Virginia appointed

counsel to represent Jackson. Counsel twice requested leave to amend the petition to raise the

additional claims, but the request was denied both times.        Therefore, these six claims are

procedurally defaulted.   Upon review of the record, I conclude that Jackson has raised a

“substantial constitutional claim” only in claim 2, so he is unable to overcome the procedural
default for the remaining claims, claim 3 through claim 7, and I will grant respondent’s motion to

dismiss claims 3 through 7 as procedurally defaulted.

       Considering the merits of claim 1, I conclude that the state court’s decision was neither

contrary to, nor an unreasonable application of, clearly established federal law, nor was the

decision based on an unreasonable determination of the facts. On claim 2, Jackson shows that

counsel’s performance was deficient, but he has not shown that the deficiency had a substantial

and injurious effect on the results of the trial. Accordingly, I will grant the respondent’s motion

to dismiss claims 1 and 2 on the merits.

                               I.   FACTUAL BACKGROUND

       The Supreme Court of Virginia accurately set forth the facts presented at trial, in the light

most favorable to the state:

               [O]n the night of the robbery, while spending time with friends at an
               apartment, Jackson announced that he was going to “hit a lick,”
               meaning to commit a robbery, or, alternatively, he may have said
               “let’s go get some money,” which those present understood to mean
               “[j]ust go rob somebody off the street.” Javon Johnson and Dajuan
               Doleman left with him. Jackson had a weapon with him, which
               several witnesses described as a gun. Johnson saw the gun,
               testifying that it was a black and silver handgun. According to
               Johnson, when the three reached the Caribbean Food Store, Jackson
               and Doleman went inside, while Johnson waited outside.

               The owner of the business, Clifford “Shorty” Farquharson, saw the
               men burst into his store. The men demanded that he open the
               register. When Farquharson said he needed to get the key, one of
               the men slid under the counter, grabbed some money that was under
               the register, and took some cigarettes and cigars, as well.
               Farquharson recalled that the robber had a “gun or a knife” in his
               hand. He also testified he did not initially call the police when the
               men entered the store because “they had a gun.” When Johnson
               walked in, he could see Jackson with the gun in his hand saying
               “give me the money.”

               When Jackson returned from the robbery, his gun was in his
               waistband. The trio returned with cigarettes and money. Nicole

                                                2
               Thompson saw the gun when Jackson returned from the robbery.
               The group divided up the money and cigarettes, and took celebratory
               photographs. The gun was never found. It is undisputed that
               Jackson was previously convicted of a felony.

Jackson v. Clarke, Nos. 1415951 and 170843 (Va. May 31, 2018). (Habeas R. 851–52.) 1

        Defense counsel’s theory of the case at trial was that Jackson was not involved in the

robbery. (See generally Habeas R. 254–58.) Jackson regularly patronized the store, but the owner

could not identify him as one of the robbers; no physical evidence connected him to the crime, and

the only evidence placing Jackson at the scene was the testimony of “co-conspirators and

accomplices” who had received generous treatment from the state in exchange for their testimony.

(Id.)

                                 II. PROCEDURAL HISTORY

        On November 18, 2014, a grand jury for the Circuit Court of the City of Winchester

indicted Jackson for robbery in violation of Virginia Code section 18.2-58, use or attempt to use a

firearm or display it in a threatening manner while committing a felony in violation of Virginia

Code section 18.2-53.1, possession of a firearm by a convicted felon in violation of Virginia Code

section 18.2-308.2, and conspiracy to commit robbery in violation of Virginia Code sections 18.2-

22 & 58. (Habeas R. 439–42.) Jackson elected to be tried by jury on all counts. On March 30,

2015, a duly empaneled jury heard the evidence on three of the charges—conspiracy, robbery, and

use of a firearm while committing robbery. At the conclusion of the state’s evidence, Jackson’s

counsel moved to strike the evidence on the grounds that the Commonwealth had failed to prove



        1
          The Supreme Court of Virginia’s well-organized record of the state habeas case
included all relevant pleadings, transcripts, and other incidents of the original trial, as well as the
pleadings in the habeas case. Paper copies of this record are on file with the Clerk and referred
to herein as “Habeas R.,” whether the document referenced originated in the original trial and
appeal or in the habeas case. The page numbers refer to the first typewritten numbers in the
lower left corner of those records, which were typed as “[#] of 876.”
                                                   3
beyond a reasonable doubt that Jackson was one of the robbers on the night in question and had

failed to prove that the robber had a gun. (Habeas R. 235–37.) The defense put on no evidence,

and counsel renewed his motion to strike, which the court again overruled. (Id. at 240–41.)

        The court instructed the jury on the law to apply to the case. As pertinent to Jackson’s

claims in this § 2254 petition, the court’s instructions included the following:

                                      INSTRUCTION NO.: 5

                The defendant is charged with the crime of using a firearm while
                committing a robbery. The Commonwealth must prove beyond a
                reasonable doubt each of the following elements of that crime:

                       (1) That the defendant used a firearm; and

                       (2) That the use was while committing robbery.

                If you find from the evidence that the Commonwealth has proved
                beyond a reasonable doubt each of the above elements of the offense
                as charged, then you shall find the defendant guilty . . . .

(Id. at 305.)

                                      INSTRUCTION NO.: 6

                A firearm is an instrument designed, made, and intended to expel a
                projectile by means of an explosion. It is not necessary that the
                firearm be operable, capable of being fired, or have the actual
                capacity to do serious harm.

(Id. at 306 (emphasis added).)

                                      INSTRUCTION NO.: 7

                Where a victim reasonably perceived a threat or intimidation by a
                firearm, it is not necessary that the object in question was in fact a
                firearm.

(Id. at 307.) No instruction was offered regarding accomplice testimony.

        The jury deliberated for some time, and then sent out a paper with several questions: (1)

What was Shorty’s answer about the object in the defendant’s hand? (2) What was Davon

                                                   4
Johnson’s statement about use of the firearm? (3) Define “use” while committing robbery. (Id. at

266–67, 456.) Before bringing the jury in to answer their questions, the judge advised counsel that

he intended to advise the jurors that he couldn’t answer the first two questions, and for define “use”

of a firearm, he said, “What that means is it had to be actually an active part of the criminal

transaction. In other words, it had to be out and displayed. If it was hidden in a coat or something

and not used and not visible it wasn’t used even though it was present.” (Id. at 265–66.) Defense

counsel stated for the record that he had “no objection to those answers.” (Id. at 266.) The trial

court then had the jury returned to the courtroom and advised that he could not answer the first

two questions; the jurors would need to rely on their own recollection of the evidence. He

answered the final question by telling the jury:

               That means the use of a firearm, for instance, that it had to be
               displayed incident to the crime. In other words, if the victim can’t
               see it, it wasn’t a factor. It would have had to have been displayed
               so that under circumstances that it is probable or in this case beyond
               a reasonable doubt that the Defendant saw it, the victim saw it. That
               is what use means. It would have had to have been displayed as part
               of the crime. That is separate because the victim would never know
               it was there.

(Id. at 267.) After deliberating further, the jury returned with guilty verdicts on all three charges,

and the individual jurors, upon being polled, each affirmed that this was his or her verdict. (Id. at

270–72.)

       The parties and court had agreed that after the first trial, the same jury would hear the trial

on the remaining charge, possession of a firearm by a convicted felon. The court indicated that

the second trial would be very short, because “we do have something called collateral estoppel.”

(Id. at 264.) After the jury had returned verdicts on the first three charges, defense counsel asked

the court to proceed with the second trial before having the jury undertake the sentencing phase,




                                                   5
so that the jury would need only preside over a single sentencing hearing on all four charges. (Id.

at 273.) The court and Commonwealth agreed.

       The second trial was quite brief.        Both attorneys delivered one paragraph opening

arguments. The Commonwealth’s attorney noted that they had already found Jackson guilty of

three charges, and then said, “He, as you will see from our evidence today, was previously

convicted of a felony, actually felonies. Because of that he is also guilty of (sic) a felon in

possession of a firearm and that is all I am going to keep it to today.” (Id. at 276.) Defense counsel,

equally brief, said “I would ask you to consider finding him not guilty but I realize what you have

already done based on the evidence you have seen so far so I won’t repeat the arguments I have

made earlier. I would ask you to consider finding him not guilty on this charge.” (Id.) The

Commonwealth’s only evidence was a set of multiple prior conviction orders, apparently both

felonies and misdemeanors. (See id. at 281.) Defense counsel did not object to the multiple orders

and declined the opportunity to stipulate that Jackson was a convicted felon. (Id. at 274.) The

defense offered no evidence. Defense counsel made a motion to strike the evidence “for the

reasons I stated in the previous case,” emphasizing the theory that Jackson was not present for the

robbery and was not the person with any gun at the robbery. (Id. at 278.) The court denied the

motion.

       The court instructed the jury to rely on instructions one, two, and eight through twelve from

the prior trial, pertaining to presumption of innocence, circumstantial evidence, defendant’s right

not to testify, and credibility of witnesses. (Id. at 279.) He notably did not include instructions

six and seven from the prior trial, defining “firearm.” He read one new instruction to the jury,

instruction thirteen, identifying the elements of possession of a firearm by a convicted felon. (Id.




                                                  6
at 280.) After closing arguments even shorter than opening statements, the jury retired to

deliberate, and then returned with another guilty verdict.

        The sentencing phase included the same prior conviction orders and the testimony of one

defense witness—Jackson’s mother. The court instructed the jury on the appropriate sentencing

ranges and sent them to deliberate. They returned with a total sentencing recommendation of 15

years, consisting of 6 years for robbery, 1 year for conspiracy, 3 years for use of a firearm in

commission of robbery, and 5 years for felon in possession of a firearm. (Id. at 294–95, 457–59.)

The court ordered a presentence report and set the matter for hearing on June 8, 2015.

        On June 8, 2015, the court imposed the 15-year sentence and suspended one year of it. (Id.

at 460–65.) Jackson then appealed his conviction and sentence, raising a single issue, that the

evidence was insufficient to support his convictions. Viewing the evidence in the light most

favorable to the prevailing party, the Court of Appeals of Virginia found the evidence sufficient

and denied the appeal on November 5, 2015. (Id. at 339–42.) Jackson’s petition to the Supreme

Court of Virginia was denied on June 29, 2016. (Id. at 39.)

        On June 26, 2017, Jackson filed his pro se petition for habeas relief in the Supreme Court

of Virginia, raising a single issue: Ineffective assistance of counsel for failing to move to strike the

state’s evidence on the grounds that the government offered no proof that he possessed an actual

firearm. (Id. at 40.) On December 6, 2017, a panel of the court appointed counsel for Jackson,

set a briefing schedule, and placed the matter on the docket for a hearing. (Id. at 65, 71.) Counsel

sought leave to file an amended petition on January 5, 2018, to raise six additional claims of

ineffective assistance of counsel. (Id. at 70–76.) The court denied the motion for leave on January

11, 2018. (Id. at 413.) Counsel filed a motion for reconsideration on the motion for leave to amend

on February 26, 2018. (Id. at 743–54.) Again, the court denied the motion. (Id. at 850.) In a 4-3



                                                   7
decision, the court denied Jackson’s state habeas petition on May 31, 2018. (Id. at 851–58.)

Counsel filed a petition for rehearing on June 26, 2018, which was denied by order entered on

October 5, 2018. (Id. at 861–73, 875.) The current § 2254 petition followed on January 4, 2019,

raising seven claims for ineffective assistance of counsel.

                                           III. CLAIMS

        In his current timely petition, Jackson raises the following seven claims of ineffective

assistance of counsel:

        (1) Failure to move to strike the evidence on the felon in possession of a firearm charge on

            the grounds that the state failed to prove that he possessed an actual firearm;

        (2) Failure to request an instruction defining “firearm” for purposes of the felon-in-

            possession statute;

        (3) Failure to object to the instruction improperly defining “firearm” for the charge of using

            a firearm in the commission of robbery;

        (4) Failing to object to the court’s incorrect definition of “use” of a firearm in response to

            the jury’s question;

        (5) Failing to move to strike the evidence on using a firearm in commission of robbery

            when the evidence was insufficient to prove either “use” or “threatening display”;

        (6) Failing to request an instruction on dangers of convicting someone based on

            uncorroborated accomplice testimony; and

        (7) Cumulative effect of the above errors deprived Jackson of his right to constitutionally

            effective assistance of counsel.

(Pet. i–ii, Dkt. No. 1.)




                                                  8
                                         IV. DISCUSSION

A. Exhaustion and Procedural Default

       A claimant is required to exhaust his state court remedies before seeking federal habeas

relief. 28 U.S.C. § 2254(b)(1)(A). To exhaust his claims, a petitioner must present his federal

constitutional claims to the highest state court before he is entitled to seek federal habeas relief.

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To meet the exhaustion requirement, a

petitioner “must have presented to the state court both the operative facts and the controlling legal

principles.” Kasi v. Angelone, 300 F.3d 487, 501–02 (4th Cir. 2002) (internal quotation marks and

citation omitted). Failure to do so “deprive[s] the state courts of an opportunity to address those

claims in the first instance.” Coleman v. Thompson, 501 U.S. 722, 732 (1991). A claim that has

not been presented to the highest state court will be treated as exhausted if the claim would clearly

be procedurally barred under state law if the petitioner attempted to present it to the state court

now. Gray v. Netherland, 518 U.S. 152, 161 (1996). When the petitioner has procedurally

defaulted his claims in state court, those claims are simultaneously exhausted and defaulted.

Coleman, 501 U.S. at 732. Usually, the procedural bar that gives rise to exhaustion and default is

an “independent and adequate state-law ground” for the conviction and sentence, preventing

federal habeas review of the defaulted claim. Gray, 518 U.S. at 162.

       Jackson’s first claim of ineffective assistance of counsel was fully presented to the Supreme

Court of Virginia, the highest court of the state, in his state habeas claim. Therefore, I will review

that claim on the merits, pursuant to § 2254(d), after discussing the remaining claims that were not

presented to Virginia’s highest court.

       Jackson’s remaining claims of ineffective assistance of counsel, claims two through seven,

were not considered by any state court, and the time for raising new issues in state habeas has long



                                                  9
since expired. 2 Counsel attempted to obtain leave to file an amended petition to raise those issues

in state court, but the court denied leave, perhaps because the state statute of limitations had passed

by the time counsel was appointed. These claims are deemed exhausted, because Jackson has no

further state remedies available. Because they were not presented to or considered by the state

court, however, they are deemed procedurally defaulted.

       A state prisoner can obtain federal habeas review of a procedurally defaulted claim if he

shows both cause for the default and actual prejudice as a result of the claimed federal violation.

Coleman, 501 U.S. at 750. Negligence of counsel is not normally good cause for relief from a

defaulted habeas claim, but when a petitioner seeks federal relief for a defaulted claim of

ineffective assistance of counsel at his trial, the Supreme Court held in Martinez v. Ryan that cause

and prejudice for default can be established if certain conditions are met. 566 U.S. 1, 13–15 (2012).

The Court outlined those conditions again in Trevino v. Thaler, 569 U.S. 413 (2013). They are (1)

that the claim of ineffective assistance of trial counsel is a “substantial claim;” (2) the “cause” is

the lack of counsel or ineffectiveness of counsel at the initial state habeas proceeding, under the

standards of Strickland v. Washington, 466 U.S. 668 (1984); (3) that the state post-conviction

proceeding was the first time ineffective assistance of counsel was raised; and (4) that the state

post-conviction proceeding was the first one in which petitioner was actually or effectively allowed

by state law to raise the claim. Trevino, 569 U.S. at 423; Martinez, 566 U.S. at 13–15.




       2
           Under Virginia Code § 8.01-654(A)(2), a petition for state habeas relief must be filed
within two years from the date of final judgment in the trial court or within one year from final
disposition of the direct appeal in state court, whichever date is later. Jackson’s direct appeal in
state court concluded when the Supreme Court of Virginia declined to hear his appeal, June 29,
2016, which means that June 29, 2017, was the latest date he could file a petition for habeas
relief in Virginia state courts. Any state habeas claims filed now would be dismissed as
untimely.
                                                  10
        Three of the prongs of Martinez clearly apply here. At the time Jackson filed his state court

petition, he had no attorney. The state appointed him an attorney after the statute of limitations

had expired. His lack of counsel and attendant lack of knowledge of the law is the cause for his

failure to raise claims two through seven in his initial petition. Once appointed, counsel diligently

tried to present the claims to the court, without success. Prong two of Martinez is met because

lack of counsel at the time he filed his state petition is the cause for his defaulting these issues.

        Likewise, Jackson’s state post-conviction proceeding was the first time he raised any issues

of ineffective assistance of counsel, and under Virginia law, that is the first time that ineffective

assistance claims can be raised. Blevins v. Commonwealth, 590 S.E.2d 365, 368 (Va. 2004). The

remaining requirement for Jackson to overcome his procedural default is that his claims must be

“substantial,” meaning simply that the claim must have some merit. Martinez, 566 U.S. at 14.

Having some merit does not mean that the claim entitles the prisoner to habeas relief; it means

only that the federal court can consider the merits of a claim that otherwise would have been

defaulted. Id. at 17. To determine if any of Jackson’s claims two through seven are subject to

federal habeas review on the merits, I will evaluate each claim to see if it is substantial.

        •     Claim 2: Failure to request instruction defining “firearm” under Virginia Code
              § 18.2-308.2

        When reviewing counsel’s performance, courts apply a highly deferential standard. A

petitioner must show that (1) counsel’s performance was so deficient that she was not functioning

as counsel guaranteed by the Sixth Amendment and (2) that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). Petitioner must meet both

prongs of the test, because deficiency alone is inadequate, as is prejudice without constitutional

deficiency.




                                                  11
       Deficient performance requires a showing that counsel’s performance fell below “an

objective standard of reasonableness . . . under prevailing professional norms.” Id. at 688. The

reviewing court must not rely upon “the distorting effects of hindsight,” but must presume that

counsel’s decisions and actions fell within the wide range of reasonable strategy decisions. Id. at

689–90.

       Ordinarily, failure to offer additional or different jury instructions does not constitute

ineffective assistance of counsel if the ones given by the trial court are proper. Pruett v. Thompson,

996 F.2d 1560, 1577 (4th Cir. 1993). In the present case, Jackson’s trial for violating Virginia

Code § 18.2-308.2, felon in possession of a firearm, was the second trial. In this trial, the court

did not give an instruction defining “firearm.” Although the jury had all of the instructions from

Jackson’s first trial, the court directed their attention to Instructions one, two, and eight through

twelve from the first trial, and added a single new instruction, thirteen, stating the elements of the

crime. (Habeas R. 279.) Neither the new instruction nor the referenced previous ones defined

“firearm.” Accordingly, there was no instruction given by the court on this issue for the second

trial. Thus, I must determine whether counsel’s failure to request such an instruction is deficient

performance.

       Strickland mandates deferential consideration of tactical decisions of counsel. In this case,

however, it appears from the record that defense counsel and the trial court both considered the

“firearm” issue already decided by the jury in the first trial to be res judicata, rather than

recognizing that the law is otherwise as to felon-in-possession. Because the definition of “firearm”

under § 18.2-302 is different, as a matter of law, from the definition of “firearm” under § 18.2-

53.1, charged in the first trial, and because the definition under § 18.2-302 is narrower than the

definition applicable to § 18.2-53.1, I see some merit to this claim of deficient performance. See



                                                 12
Startin v. Commonwealth, 706 S.E.2d 873, 878 (Va. 2011). For Jackson to survive procedural

default, there must be some merit to both prongs of Strickland, prejudice as well as deficient

performance.

       Under Strickland, to establish prejudice, Jackson must show that there was “a reasonable

probability that the outcome of the proceedings would have been different,” which means “a

probability sufficient to undermine confidence in the outcome.” 466 U.S. at 694. The state argues

that Instruction No. Six from the first trial was the proper definition of firearm under § 18.2-308.2,

and therefore, Jackson suffered no prejudice as a result of any deficient performance. This

argument fails to consider that Instruction No. Six in the first trial was not given in a vacuum. The

very next instruction, No. Seven, said “Where a victim reasonably perceived a threat or

intimidation by a firearm, it is not necessary that the object in question was in fact a firearm.”

Without clarification, it is entirely conceivable that jurors were confused as to whether the object

had to be a firearm in order to convict Jackson of violating § 308.2. When reviewing counsel’s

failure to request a jury instruction, prejudice is demonstrated if there is a “reasonable probability

that at least one juror would have struck a different balance.” Wiggins v. Smith, 539 U.S. 510, 537

(2003); Hope v. Cartledge, 857 F.3d 518, 524 (4th Cir. 2017).

       I conclude that Jackson has stated a substantial claim for purposes of overcoming

procedural default on this issue. Whether he can prevail on the merits of this claim will be

discussed in Section B below, after considering whether the remaining five claims are substantial,

as defined in Martinez.

       •   Claim 3: Failure to object to the improper definition of firearm for § 18.2-53.1

       Instruction No. Six, defining “firearm” in the first trial, was not the correct definition for

the offense under consideration, use of a firearm in commission of robbery under Virginia Code §



                                                 13
18.2-53.1. Rather, the instruction was the definition of “firearm” for purposes of Code § 18.2-

308.2, felon-in-possession. Startin v. Commonwealth, 706 S.E.2d 873, 878 (Va. 2011). That

definition of firearm is actually narrower than the proper definition under § 18.2-53.1, which would

include any instrument that gives the appearance of being a firearm. Id. In other words, Instruction

No. Six required the jury to find that Jackson possessed an instrument “designed, made, and

intended to expel a projectile by means of an explosion,” although it was not necessary that the

instrument was operable as designed. Under § 18.2-53.1, the jury could convict Jackson of this

charge even if he did not have such an instrument, operable or inoperable, if he appeared to have

a firearm. Instruction No. Six left that alternative out, limiting the circumstances under which the

jury could convict him.

       Analyzing counsel’s performance under the Strickland standard, highly deferential to

strategies of counsel, I cannot say that counsel’s performance was deficient for failing to object to

this Instruction. Counsel could well have hoped that the jury would have doubts about whether

the weapon seen by the victim was actually a gun, especially given the focus of his argument to

the jury. It cannot be considered deficient for counsel to allow the court to give an instruction that

makes it harder for the government to prove its case.

       Nor does the record show any prejudice to Jackson from the incorrect instruction. The

instruction by itself imposed a stricter burden on the government. When combined with Instruction

No. Seven, that it is not necessary for the object to be a firearm if a victim reasonably perceived

the threat of a firearm, the instructions as a whole were a correct statement of what constitutes a

“firearm” for purposes of § 18.2-53.1.




                                                 14
       Because Jackson fails to demonstrate deficient performance or prejudice on this issue, I

conclude that this claim is not a substantial constitutional claim and that Jackson does not

overcome the procedural default on this issue.

       •   Claim 4: Failure to object to court’s answer to the jury’s question about the meaning
           of “use” of a firearm.

       Jackson correctly asserts that “use” of a firearm is different from “display” of a firearm in

a threatening manner. The Commonwealth needed to prove only one of those elements. Dezfuli

v. Commonwealth, 707 S.E.2d 1, 4–5 (Va. Ct. App. 2011). Although the Commonwealth charged

Jackson with the full language of the statute (see Indictment, Habeas R. 440) and argued the

threatening appearance of the weapon to the jury, the tendered jury instruction, No. Five, omitted

any reference to “threatening display” of a weapon. As in the previous section, defense counsel

could have made a tactical decision not to object to the incomplete instruction, because the error

was to Jackson’s benefit. There was no evidence that the firearm was fired or that someone was

struck with the gun; the evidence was that he held the gun in his hand and demanded the money.

       Against the background of the evidence and arguments of both counsel, when the jury

asked for a definition of “use,” it was reasonable for the trial court and counsel to assume that the

real question was “Is carrying the gun so that the victim knows you have it when you demand the

money enough to be ‘use of a gun’ or does he have to point it or fire it before it is ‘used’?” At that

point, in response to the jury’s question, the court chose to instruct the jury on display of a weapon,

clearing up the error in the previous instruction. “The trial court not only has the right but it has a

duty to amend instructions which appear to be erroneous or misleading after summation by counsel

and after the jury has retired to consider a verdict.” Blevins v. Commonwealth, 166 S.E.2d 325,

330 (1969). While the court’s wording of its answer was inartful and perhaps incomplete, I cannot

say that counsel’s performance was deficient in failing to object to the court’s effort to respond

                                                  15
fully and completely to the jury’s inquiry. See Marlowe v. Commonwealth, 347 S.E.2d 167, 171

(Va. Ct. App. 1986).

       Jackson’s argument that the instruction listing only “use” of the firearm as an element was

“the law of the case,” such that the trial court was no longer entitled to correct the instruction, is

not supported by the case he cites. In Banks v. Commonwealth, the defendant was convicted of

hit-and-run following a jury trial in which the government’s tendered instruction advised jurors

that defendant had the duty to report the accident and his information to the police or to the injured

party; the instruction was erroneous because the statute required reporting to the police and to the

injured party. 230 S.E.2d 256, 260 (Va. 1976). On defendant’s appeal challenging the sufficiency

of the evidence, the Supreme Court of Virginia held that the Commonwealth was bound by the

instruction it had requested and received in the trial court. Id. While the matter was still in the

trial court, as in this case, the trial judge could have answered the jury’s question to explain the

law and expand the previous instruction. See Blevins, 166 S.E.2d at 330.

       Moreover, Jackson was not prejudiced by the poorly worded answer to the jury’s question

or counsel’s failure to object to it. In order to convict Jackson of violating § 18.2-53.1, the jury

had to find the following elements:

       (1) That he possessed an object that was or reasonably appeared to be a firearm;

       (2) That he used the firearm or displayed it in a threatening manner; and

       (3) That this action occurred during the commission or attempt to commit the robbery.

Dezfuli, 707 S.E.2d at 4. The definition of firearm was covered in the prior section. Whether

Jackson used a firearm or displayed it in a threatening manner is the element to which the jury’s

question was addressed. Jackson argues that simply displaying the gun is insufficient, because it

must be displayed in a threatening manner. A “threat” is an indication “express or implied, of an



                                                 16
intent to inflict loss or pain on another” or “a person or thing that might well cause harm.” Threat,

Black’s Law Dictionary (11th ed. 2019). The uncontradicted evidence is that Jackson had a gun

in his hand when he said, “Give me the money.” (Habeas R. 225.) Further, the store owner

testified that he did not call the police until the robbers left the store because they had a gun. (Id.

at 158.) When a person unknown enters a business, with a gun visibly in his hand, demanding

money, that is a threatening display. A threatening display of what appears to be a firearm in the

course of a robbery violates the statute. Because the evidence was clear, there was no prejudice to

Jackson from counsel’s failure to object to the court’s answer to the jury’s question.

       Because Jackson has failed to establish either deficient performance or prejudice within

the meaning of Strickland, claim 4 is not a substantial constitutional claim, and he has not

overcome the default. That default precludes review by this court.

       •   Claim 5: Failing to move to strike the evidence on use of a firearm in the commission
           of robbery, in violation of Virginia Code § 18.2-53.1, because of insufficient proof of
           “use” or “threatening display” of a firearm

       Courts applying the Strickland standard are highly deferential to strategic decisions of

counsel. A petitioner must show that counsel’s performance fell below “an objective standard of

reasonableness . . . under prevailing professional norms.” 466 U.S. at 688. Tactical decisions of

counsel are afforded a presumption of reasonableness. Id. Jackson has not overcome the

presumption of reasonableness on this issue. Trial counsel moved to strike the evidence on the

grounds that the evidence was insufficient to prove either that Jackson was the robber or that there

was a firearm used or displayed. Both arguments were part of the defense theory of the case.

Given the evidence discussed above, that Jackson had what appeared to be a gun in his hand and

said, “Give me the money,” along with the victim’s testimony that he did not call police because

the robbers had a gun, it was reasonable for counsel to decide that a motion to strike on these



                                                  17
grounds would be futile. See Moody v. Director, Virginia Dep’t of Corrections, No. 1:14cv1581,

2016 WL 927184, at *11 (E.D. Va. March 3, 2016). Further, for the reasons discussed, the

evidence of threatening display of a firearm was sufficient to overcome a motion to strike, so

Jackson can demonstrate neither deficient performance nor prejudice. Elliott v. Warden of Sussex

I State Prison, 652 S.E.2d 465, 480–81 (Va. 2007). With neither deficient performance nor

prejudice, claim 5 is not a substantial constitutional claim, and Jackson has failed to overcome his

procedural default.

        •   Claim 6: Failing to request instruction on dangers of accomplice testimony

        This court has previously held that failure to give an instruction that accomplice testimony

must be considered with caution is not error. McFalls v. Peyton, 270 F. Supp. 577, 580 (W.D. Va.

1967). While the instruction is “generally desirable,” it is not mandatory. Id. This is because the

jury in Virginia may convict a defendant based upon the uncorroborated testimony of an

accomplice. Dillard v. Commonwealth, 224 S.E.2d 137, 138 (Va. 1976). If there is no error in the

trial court refusing to give such an instruction, there can be no prejudice resulting from counsel’s

failure to request the instruction.

        Nor, under the facts of this case, was counsel’s performance deficient in failing to request

the instruction. When accomplice testimony is corroborated, the instruction is not required and

the court need not give it, even if requested. Id. at 139; Brown v. Commonwealth, 382 S.E.2d 296,

298–99 (Va. Ct. App. 1989). The corroboration needed does not have to be sufficient to support

the conviction on its own; rather, the jury instruction is not required if the evidence corroborates

“a material fact which ‘tends to connect the accused with the crime, sufficient to warrant the jury

in crediting the truth of the accomplice’s testimony.’” Brown, 382 S.E.2d at 299 (citation omitted).

The testimony of Thompson corroborates material facts that connect Jackson to the crime. She



                                                18
testified that he said he needed to go get some money, that he left with Javon Johnson and Dajuan

Doleman (whose fingerprints were at the scene, Habeas R. at 187) and others; when they came

back, Jackson was ecstatic that he had money. (Id. at 215–16.) In addition to money, he had

cigarettes and cigars (the only items stolen from the Caribbean Food Store other than money, id.

at 156), and he was carrying a gun on his hip. (Id. at 211.) All this testimony corroborates facts

tending to connect Jackson with the crime and corroborates those portions of the testimony of

Javon Johnson.

       Jackson alleges that Thompson was herself an accomplice who could have been charged,

and that accomplices cannot corroborate each other, citing Via v. Commonwealth, 762 S.E.2d 88

(Va. 2014). While that is a correct statement of the law regarding corroboration, Thompson was

not an accomplice. She knew that Jackson “was going to get some money,” and that he was

probably up to no good, but she did not participate in planning or executing the robbery. She did

not even know who or what he might take money from. She was also present when he returned

with the fruits of the robbery. At most, she would be an accessory after the fact. The facts of this

case are directly on point with United States v. Jones, 608 F.2d 1004 (4th Cir. 1979). In Jones,

the court held that a witness was not an accomplice just because she had the defendants in her

home when they told her a robbery would take place and then allowed them into her basement

after the robbery had occurred. Noting that she could be charged, at most, with being an accessory

after the fact, the court held that an accomplice instruction was properly denied. Id. at 1008.

       Because Jackson was not entitled to the instruction, counsel’s failure to request the

instruction was not deficient performance, nor did Jackson suffer any prejudice because of

counsel’s failure to request the instruction. Accordingly, claim 6 is not a substantial claim, and

Jackson has failed to overcome procedural default on this issue.



                                                 19
       •   Claim 7: Cumulative effect of errors above deprived Jackson of a fair trial

       Ineffective assistance of counsel claims must be reviewed individually; an attorney’s

actions or omissions that are not unconstitutional individually cannot be added together to create

a constitutional violation. Fisher v. Angelone, 163 F.3d 835, 852–53 (4th Cir. 1998) (quote and

citation omitted). The court noted further that “cumulative-error analysis evaluates only effect of

matters determined to be error, not cumulative effect of non-errors.” Id. (citation omitted). Even

when the court has considered cumulative error—generally on direct appeal—the court will

reverse a conviction for cumulative error only “when the errors ‘so fatally infect the trial that they

violated the trial’s fundamental fairness.’” United States v. Woods, 710 F.3d 195, 208 (4th Cir.

2013) (citation omitted) (declining to reverse and vacate conviction even though finding two

individually harmless errors).

       Jackson now has only two habeas claims that will be evaluated on the merits—claim 1

which was fully presented to the state court and claim 2 which states a substantial claim sufficient

to overcome procedural default. Accordingly, this case is not one appropriate for cumulative error

analysis. Jackson has not stated a substantial claim for cumulative error analysis, even if such

claim were cognizable in this Circuit, and claim 7 is procedurally defaulted and barred from federal

habeas review. Because claims 3 through 7 are procedurally defaulted, I grant the motion to

dismiss claims 3 through 7.




                                                 20
B. Claims Eligible for Merits Review

       1. Claim 1: Ineffective assistance of counsel for failing to move to strike the evidence on
          the felon-in-possession of a firearm charge because of insufficient proof of an actual
          firearm

           a. Standard of Review

       Because Jackson presented this claim to the highest state court for full consideration on the

merits, this court may grant habeas relief only if the state court’s decision was (1) “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or (2) “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2).

A decision is contrary to federal law only if it reaches a legal conclusion that is directly opposite

to a Supreme Court decision or if it reaches the opposite result from the Supreme Court on facts

that are materially indistinguishable from the Supreme Court case’s facts. Williams v. Taylor, 529

U.S. 362, 405 (2000). A state’s decision is an “unreasonable application” of federal law only if

the state court’s ruling “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility of fairminded disagreement.” Harrington v.

Richter, 562 U.S. 86, 103 (2011). The question is not whether a federal court believes the state

court’s decision is incorrect, but whether the decision was unreasonable, which is “a substantially

higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). Likewise, the federal court

must presume that the state court’s factual findings are correct, and this presumption can be

overcome only “by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Again, the federal

court must find more than just an incorrect determination of facts, as “unreasonable determination

of the facts” is “a substantially higher threshold.” Schriro, at 473.




                                                 21
               b. Contrary to or unreasonable application of clearly established federal law

       A motion to strike the evidence is a challenge to the sufficiency of the evidence to support

a conviction beyond a reasonable doubt. The Supreme Court of Virginia held that the evidence

was sufficient to support Jackson’s conviction, and that a motion to strike, if made, would not have

been granted; therefore, the prejudice prong of the Strickland test for ineffective assistance of

counsel was not met. (Habeas R. 854–55.) The court did not address the performance prong.

       Under Strickland, a reviewing court strongly presumes that counsel rendered adequate

decisions and that all significant decisions were made in the exercise of reasonable judgment. 466

U.S. at 690. The Strickland standard is “doubly deferential” in the context of a habeas petition,

because the deferential standard of review required by § 2254 overlaps with the deferential

standard under Strickland. Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016); Cullen v. Pinholster,

563 U.S. 170, 190 (2011). In other words, federal courts on habeas review are to give the benefit

of the doubt to both the state court and the defense trial attorney. Woods, 136 S. Ct. at 1151.

       Applying this doubly deferential standard to the state’s habeas decision, I conclude that

Jackson has failed to establish that the habeas court’s decision was contrary to or an unreasonable

application of law as determined by the United States Supreme Court. No Supreme Court decision

has considered the sufficiency of the evidence to prove that a weapon is a “firearm” within the

meaning of Virginia Code § 18.2-308.2 (or any other state felon-in-possession statute), although

many state courts and lower federal courts have addressed the same or similar issue. 3 Some cases




       3
          To an extent, what constitutes a “firearm” is a matter of state law, that is, how the
legislature defines “firearm” and how the state court interprets the legislative intent of the state’s
statutes. Federal courts on habeas review are not to re-determine state-law questions. Estelle v.
McGuire, 502 U.S. 62, 67–68 (1991). Nevertheless, sufficiency of the evidence to support a
conviction, as defined in Jackson v. Virginia, 443 U.S. 307, 322 (1979), is a federal
constitutional claim that is reviewable by a federal habeas court.
                                                  22
hold that items which are inoperable guns, toy guns, or understood in common usage to be

“firearms,” while not technically falling within the technical definition of a weapon capable of

expelling a projectile by explosion, are still “firearms” that felons may not possess. E.g., State v.

Webb, 252 P.3d 424 (Wash. Ct. App. 2011); Neumann v. People of New York, 526 F. Supp. 286

(S.D.N.Y. 1981). Others have held that such evidence is not sufficient to support a conviction for

felon-in-possession.    E.g., Evans v. State, 758 So. 2d 1282 (Fl. Dist. Ct. App. 2000);

Commonwealth v. Rhodes, 489 N.E.2d 216 (Mass. App. Ct. 1986). Accordingly, the Supreme

Court of Virginia’s habeas decision on claim 1 is not contrary to clearly established law.

       Nor is the state court’s decision an unreasonable application of federal law. The Supreme

Court identified the proper legal standard for considering sufficiency of the evidence claims in

Jackson v. Virginia, 443 U.S. 307 (1979). A federal habeas court can grant relief on such a claim

only if the evidence at trial, in the light most favorable to the government, is such that no rational

trier of fact could have found guilt beyond a reasonable doubt. Id. at 319, 324. That is similar to

the standard used in Virginia: “When analyzing a challenge to the sufficiency of the evidence, this

Court reviews the evidence in the light most favorable to the prevailing party at trial and considers

any reasonable inferences from the facts proved. . . . The judgment of the trial court will only be

reversed upon a showing that it is ‘plainly wrong or without evidence to support it.’” Wilson v.

Commonwealth, 630 S.E.2d 326, 330 (Va. 2006) (quoting Va. Code § 8.01-680).

       Applying that standard, the following evidence relied upon by the state court supports the

verdict that Jackson, a felon, unlawfully possessed a firearm: Johnson’s testimony that Jackson

took a black and silver or gray handgun with him when they left with Doleman; testimony from

Owens and Thompson that they saw a gun on Jackson’s hip when he returned home; Johnson’s

testimony that Jackson was holding the gun when he told the victim “Give me the money”; the



                                                 23
victim’s testimony that the robber had something in his hand that looked like a gun, or maybe a

knife, and that he did not call the police because of the gun. This testimony and the inferences that

can be drawn from it support a finding that Jackson possessed a gun. Jackson argues that Johnson’s

description of the gun was not sufficient, relying on Redd v. Commonwealth, 511 S.E.2d 436 (Va.

1999). In Redd, the Supreme Court of Virginia stated that the description of “a long black gun,”

by itself was insufficient to prove the existence of an actual firearm designed “to expel a projectile

by the power of an explosion.” Id. at 438. However, that description, combined with a verbal

threat to kill the clerk, was an implied assertion that the object was designed and functioning as a

firearm. Id. The description in this case, a black and silver or gray handgun, is corroborated by

the unequivocal testimony of both Thompson and Owens that they saw a gun on Jackson’s person.

Finally, holding a gun in his hand while demanding money was an implied threat that the gun was

a “firearm.” See Jordan v. Commonwealth, 747 S.E.2d 799, 801 (2013) (pointing a gun, even

without a verbal threat to kill, combined with description of a gun that looked like a Raven, was

sufficient).

        Under the deferential standard required by Strickland, I cannot say that the Virginia court

unreasonably applied the standard of Jackson v. Virginia. Unreasonableness is a much higher

standard than “incorrect.” Even if I would have drawn different inferences from the facts, that is

insufficient to meet the § 2254(d) standard of unreasonableness. Because the Virginia Supreme

Court’s finding that Jackson suffered no prejudice from counsel’s failure to file a motion to strike

is not unreasonable, this court cannot grant relief from the state court’s decision.

        Although the Supreme Court of Virginia did not address the deficiency prong of the

Strickland analysis, from a review of the full record, I conclude that Jackson has failed to establish

that counsel’s performance fell below an objective standard of reasonableness. As discussed in



                                                 24
section IV(A)(4) above, strategies of counsel are accorded the highest deference. Because

evidence supported a finding that Jackson had a firearm, counsel could reasonably have concluded

that moving to strike the evidence on this ground would be futile. Moody, 2016 WL 927184, at

*11.

            c. Unreasonable determination of facts

       Jackson argues that the state court unreasonably determined that Jackson “pointed a firearm

at the store owner.” (Pet. 25.) Pursuant to § 2254(e)(1), a federal habeas court must start with the

presumption that the court’s factual findings are correct; Jackson must overcome this presumption

by clear and convincing evidence, which he has not done. An unreasonable determination of facts

is more than an incorrect determination of facts. Schriro, 550 U.S. at 473. Johnson testified that

Jackson had a gun in his hand and said, “Give me the money.” The victim never answered the

question when asked if the gun was pointed at him. A factfinder could infer that holding the gun

in his hand was “pointing” the gun. A factfinder could also conclude that a victim would feel

intimidated by a robber with a gun in his hand whether or not the gun was actually pointed at him.

Accordingly, Jackson has failed to prove an unreasonable determination of facts.

       Because Jackson has not shown that the state court’s decision was contrary to, or an

unreasonable application of, clearly established federal law, nor that the court based its decision

on an unreasonable determination of the facts, pursuant to § 2254(d), I must grant the motion to

dismiss as to claim 1.

       2.   Claim 2: Failure to request instruction defining “firearm” as used in § 18.2-308.2

            a. Standard of review

       When a federal habeas court reviews a claim on the merits that has not been considered on

the merits in the state’s highest court, the court reviews the constitutional claim de novo. Johnson



                                                25
v. Williams, 568 U.S. 289, 301–02 (2013). Because the Supreme Court of Virginia never ruled on

the merits of this claim, I will review this issue de novo.

           b. Whether counsel was ineffective within the meaning of Strickland?

       As discussed in section IV(A)(1) above, counsel’s performance fell below the standard of

reasonableness when he failed to appreciate that the definition of firearm under § 18.2-308.2

(felon-in-possession) was more stringent than the definition of firearm under § 18.2-53.1 (use of a

firearm). Not knowing the legal requirements necessary to support a conviction for each charge is

below an objectively appropriate standard of care.

       On federal habeas review, where a more onerous harmless error analysis applies, if the

error is harmless, there can be no prejudice under Strickland. Kyles v. Whitley, 514 U.S. 419, 436

(1995). Jackson is entitled to relief only if the error had a “substantial and injurious effect or

influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 638 (1993).

This is because habeas corpus is an extraordinary remedy designed to protect citizens from

convictions that violate fundamental fairness, in which the defendant has been “grievously

wronged” by society. Id. at 633–34. “The role of federal habeas proceedings, while important in

assuring that constitutional rights are observed, is secondary and limited.” Id. at 633. Once the

process of direct review is complete, including the right to petition the Supreme Court for a writ

of certiorari, “a presumption of finality and legality attaches to the conviction and sentencing.” Id.

Overturning such a conviction on collateral review “undermines the state’s interest in finality and

infringes upon their sovereignty over criminal matters.” Id. at 637.

       When the Court adopted the “substantial and injurious effect” standard for harmless error

in federal habeas cases, it expressly adopted the Kotteakos standard, articulated in Kotteakos v.

U.S., 328 U.S. 750 (1946). In Kotteakos, the Court explained how the federal courts should apply



                                                 26
this standard, noting the difficulty of doing so. Deciding whether an error had a substantial and

injurious effect requires the exercise of judgment after reviewing the entire record of the trial

proceedings, “tempered but not governed . . . by what has been done in similar situations.” Id. at

762. When considering the error in relation to the case as a whole, an error that is merely technical

in one setting may be quite substantial in another. Id. at 761. After conducting the review of the

whole record, the habeas court must decide if the error, in relation to everything else that happened,

leaves the court with a firm belief that the error did not influence the jury and that the conviction

should stand. Id. at 764. If the court cannot confidently conclude that the verdict was not

substantially swayed by the error, then the conviction cannot stand. Id. at 765.

       Upon review of the entire record here, I am firmly convinced that the jury was not

influenced by the lack of a definitional instruction for “firearm” in the felon-in-possession trial.

The jury heard from both Owens and Thompson that Jackson had a gun in the side of his waistband

when he came back to the home with money and cigarettes. Johnson testified that he saw Jackson

put the black and silver or gray handgun in his waist before they left to commit the robbery, and

he testified that Jackson had the gun in his hand when he said, “Give me the money” at the

Caribbean Food Store. The victim testified that Jackson had something in his hand that looked

like a gun. Counsel argued reasonable doubt emphatically in the first trial, based solely on the

victim’s statement. In the second trial, however, the issue was not whether Jackson used a firearm

during the robbery, but whether he possessed a gun.           The unequivocal testimony of three

witnesses—Johnson, Owens, and Thompson—is that Jackson possessed a gun. In today’s society,

handguns are seen in television shows, on the news, and in our communities. The jury accepted

that these three witnesses knew what they were talking about when they said they saw Jackson

with a gun. Jurors reached this conclusion even though defense counsel thoroughly attacked the



                                                 27
credibility and motives of the witnesses for testifying and argued that Jackson was not at the scene

of the crime and had no gun. The jury simply rejected that argument, and I conclude that the lack

of an instruction defining “firearm” had no “substantial and injurious” effect on that result. Brecht,

507 U.S. at 638.

       Accordingly, Jackson has not established that he was prejudiced by the ineffective

assistance of counsel in this claim, and I must grant the motion to dismiss claim 2.

                                        V. CONCLUSION

       For the reasons stated, I will grant Respondent’s motion to dismiss. The claims addressed

above on the merits, claims 1 and 2, do not entitle Jackson to habeas relief, and the remainder of

his claims were procedurally barred because he failed to present them to the state’s highest court

and failed to show that they were “substantial claims” of ineffective assistance so as to overcome

the procedural bar. Further, concluding that petitioner has failed to make a substantial showing of

the denial of a constitutional right as required by 28 U.S.C. § 2253(c)(1), a certificate of

appealability will be denied.

       An appropriate order will be entered.

                   27th day of December, 2019.
       ENTER: This _____




                                                 28
